FILED
                            NOT FOR PUBLICATION
                                                                             SEP 02 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICARDO JOSE MARTINEZ-                           No.   13-74070
BRICENO, AKA Ricardo Jose Martinez,
                                                 Agency No. A038-521-244
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 31, 2016**
                               Pasadena, California

Before: SILVERMAN, FISHER, and WATFORD, Circuit Judges.

      The Board of Immigration Appeals (BIA) denied Ricardo Martinez-

Briceno’s request for deferral of removal under the Convention Against Torture.

We conclude that substantial evidence supports the BIA’s denial of relief.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 3
      The record does not compel the conclusion that Martinez-Briceno will “more

likely than not” be tortured by or with the acquiescence of the government if he

returns to Mexico. Arbid v. Holder, 700 F.3d 379, 386 (9th Cir. 2012); see also 8

C.F.R. § 1208.16(c)(2). Martinez-Briceno submitted a 2012 State Department

country report documenting “[s]ignificant human rights-related problems” in

Mexico, including torture, as well as news articles describing the violent conflict

between a drug cartel and vigilante groups in his home state of Michoacán. He

also credibly testified that his cousin was kidnapped and murdered by unknown

persons 10 to 20 years ago after returning to Mexico from the United States. But

Martinez-Briceno has not shown that he will be subject to a “particularized threat

of torture.” Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008). Notably, he

does not challenge the findings affirmed by the BIA that no one has either tortured

him in the past or shown a particular interest in harming him in the future. That his

cousin was kidnapped and murdered does not compel the conclusion he more

likely than not will suffer the same fate. Further, although Martinez-Briceno

credibly fears that drug cartels or vigilante groups in Mexico will target him and

then torture him with the government’s participation or acquiescence, we cannot

say that the record compelled the BIA to conclude that he carried his burden of
                                                                        Page 3 of 3
showing that these events are more likely than not to occur. See 8 U.S.C.

§ 1229a(c)(4)(A).

      We need not address Martinez-Briceno’s particular social group and political

opinion claims because a showing of nexus with a protected ground for asylum

does not bear on his eligibility for protection under the Convention.

      PETITION DENIED.